—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, employed as the director of a residential facility for retarded adults, was taking courses to obtain a Master’s degree in social work. In order to meet the requirements of the final year of her academic program, claimant needed to become a full-time student. Her request for a leave of absence was, however, denied causing claimant to leave her employment. The Unemployment Insurance Appeal Board ruled that claimant left her employment under disqualifying circumstances. We affirm. It has been held that resigning in order to pursue a course of academic study does not constitute “good cause” within the meaning of the Labor Law (see, Matter of Ganim [Kamerman & Soniker—Sweeney], 241 AD2d 742; Matter of Weremblewski [Hudacs], 193 AD2d 1030). Substantial evidence supports the finding that claimant did not need to obtain a Master’s degree in order to retain her employment or to receive a salary increase. Claimant’s assertion that she did not resign but was fired raised an issue of credibility for resolution by the Board (see, Matter of Cattan [French & Eur. Publs.—Hudacs], 187 AD2d 858).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.